Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 objected to because of the following informalities:  claim 19 recites, “The oral care implement of claim 19”, should read “The oral care implement of claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BREITSCHMID (EP2685932) as applied accordingly, and further in view of Kim (US 2005/0268414).
Regarding Claim 1, Breitschmid teaches a head (2, Fig.2) for an oral care implement (1, Fig.2), the head (2, Fig.1) having a longitudinal length extension (See annotated Fig.) extending between a proximal end (See annotated Fig.2) and a distal end (See annotated Fig.), an outer rim (8, Fig.1), and an inner portion (7, Fig.1), the head (2, Fig.1) comprising at least two tooth cleaning elements of a first type (6, Fig.2) and a plurality of tooth cleaning elements of a second type (3, 4 or 5, Fig.2), 
the tooth cleaning elements of the first type (6, Fig.2) being arranged at the inner portion corresponds to the adapter plate (7) of the head (2, Fig.1), and the plurality of tooth cleaning 
 the tooth cleaning a head (2, Fig.2) for an oral care implement (1, Fig.2), the head (2, Fig.1) having a longitudinal length extension (See annotated Fig.) extending between a proximal end (See annotated Fig) and a distal end (See annotated Fig.), an outer rim (8, Fig.1), and an inner portion (7, Fig.1), the head (2, Fig.1) comprising at least two tooth cleaning elements of a first type (6, Fig.2) and a plurality of tooth cleaning elements of a second type (3 or 4 or 5, Fig.2), 
the tooth cleaning elements of the first type (6, Fig.2) being arranged at the inner portion corresponds to the adapter plate (7) of the head (2, Fig.1), and the plurality of tooth cleaning elements of the second type (3 or 4 or 5) being arranged at the outer rim (8, Fig.1) of the head (2, Fig.1)), thereby surrounding the tooth cleaning elements of the first type (6, Fig.2),
 the tooth cleaning elements of the first type (6, Fig.2) being tufts of a first type (6) comprising a plurality of filaments corresponds to the variety of filament bundles in to tufts (3-6, [0035],  type (6, Fig.2) being tufts of a first type (6) comprising a plurality of filaments corresponds to the variety of filament bundles in to tufts (3-6, [0035], each tuft of the first type (6, Fig.2) having a substantially rectangular or oval cross-sectional shape corresponds to the  arrunded rectangular shape mentioned  [0007] with a longer length extension (see annotated Fig.2) from about 4 mm to about 8 mm corresponds to the a third length 6 which is 9 mm long  [0037] (it is further specified that the lengths are variable) and a shorter width extension (see annotated Fig.2) from about 1.5 mm to about 2.5 mm[0037], However, Breitschmid does not disclose neither the tufts of the first type (16, 17) being arranged substantially parallel to each other nor , wherein the longer length extension (101) defines an angle α of about 25 to about 60 with respect to the longitudinal length extension (52) of the head.
 


    PNG
    media_image1.png
    971
    771
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    258
    544
    media_image2.png
    Greyscale


Regarding claim 2 Breitschmid in conjunction with Kim teach the limitation of claim 1 as stated above, Kim further teaches The head of claim 1, wherein the angle a is selected from the group consisting of an angle of from about 30 to about 45 correspond to obtuse (0041), an angle of from about 30 to about 35 corresponds to an obtuse angle ([0041]), and an angle of from about 40 to about 45 corresponds to an obtuse angle ([0041]). It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to deduce that the angle of 30 to 45 degree is an obtuse angle as taught earlier by Kim.

Regarding claim 3, Breitschmid teaches, the head of claim 1, wherein the head (2, Fig.2 above) comprises at least three tufts of the first type (6, which are tufts of number four, Fig.2 above).

Regarding claim 4, Breitschmid teaches, the head of claim 1, wherein the head (2, Fig.2 above) comprises at least three tufts of the first type (6, which are tufts of number four, Fig.2 above).

Regarding claim 5, Breitschmid teaches, the head of claim 1, wherein the tooth cleaning elements of the second type (3-6, Fig.2) are tufts (3-6, Fig.2 above) of filaments, each tuft having a substantially circular cross-sectional area with a diameter from about 1.5 mm to about 2 mm (corresponds to namely a first length 3 which has a circular cross-section with diameter 1.5 mm; [0037])
Regarding claim 18,  BREITSCHMID in conjunction of Kim meet the limitation of claim 1 as stated above, Breitschmid further teaches the oral care implement (1, Fig.2) comprising the head (as disclosed above) of claim 1 and a handle (Fig.2 of BREITSCHMID above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Breitschmid in Conjunction with Kim  as applied to claim 1 above, and further in view of Nelson et. Al. (US 20180055206 A1).

Regarding claim 6, Breitschmid in Conjunction with Kim teaches the limitation of claim 1 as stated above, however they do not disclose explicitly, the head of claim 1, wherein the tooth cleaning elements of the second type (96) are tufts (96) comprising a plurality of tapered filaments.

Nelson et.al. discloses an oral care implement and filament for the same, Nelson et.al. further teaches wherein the tooth cleaning elements of the second type (20, Fig.2) are tufts (20, fig.2 of Nelson) comprising a plurality of tapered filaments. It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to substitute the filament of the tufts (6, fig.2 of Breitschmid) to obtain the predictable result of tufts of first with tapered filament to beneficially imparts the highly desirable attribute of greater surface roughness resulting from the mechanically tapering process which equated with enhanced tooth surface cleaning performance ([0016])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Breitschmid in conjunction with Kim as applied to claim 1 above, and further in view of Nelson et. Al. as applied to claim 6 above.
Regarding claim 7, Breitschmid in conjunction with Kim teaches the limitation of claim 1 as stated above, Nelson et.al. teaches the limitation of claim 6 as stated above, Breitschmid further teaches the head of claim 6, wherein the tooth cleaning elements of the second type (6) are the filaments of the second type of tufts (6) that are longer than the filaments of the first type of tuft (6, Fig.2) corresponds to the filament increase from the center of the brush where the tufts (6, Fig.2) are located to the outside of the brush head ([0007]).

Claims 8,and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Breitschmid in conjunction with Kim  as applied to claim 1 above, and further in view of Driesen ( US 6871373 B2).

Regarding claim 8, Breitschmid in Conjunction with Kim teaches all the limitations of claim 1 as stated above, however, they do not teach The head of claim 1, wherein each of the filaments of at least one of the tufts of the first type (16) has a longitudinal axis and a substantially cross-shaped cross-sectional area (22) extending in a plane substantially perpendicular to the longitudinal axis, the cross-shaped cross-sectional area (22) having four projections (24) and four channels (26), the projections (24) and channels (26) being arranged in an alternating manner.

Driesen discloses a Bristle for toothbrush, particularly for the electric toothbrush, and the method for manufacture, Driesen further teaches, wherein each of the filaments of at least one of the tufts of the first type (3-4) has a longitudinal axis and a substantially cross-shaped cross-sectional area (33,35; Fig.3b) extending in a plane substantially perpendicular to the longitudinal axis, the cross-shaped cross-sectional area (33, Fig.3b) having four projections (35, Fig.3a, 3b) and four channels (31, Fig.3a, 3b)), the projections (35) and channels (31) being arranged in an alternating manner (See fig. 3a, 3b) disclosed in further cross-section of the filament (5:25-32). It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the invention of Breitschmid and incorporate the shape of the cross section as taught by Driesen in combination of their parallel relation disclosed above by Kim to obtain a resultant of cleaning device with better mouth feel, clinical results, and ability to withstand deformation or "wear-out".


    PNG
    media_image3.png
    448
    292
    media_image3.png
    Greyscale


Regarding claim 9, Breitschmid in Conjunction with Kim teaches the limitation of claim 1 as stated above, also, Driesen teaches, the limitation of claim 8 as stated above, Breitschmid further teaches, wherein the tufts of the first type (6) comprising filaments having a cross-shaped cross-sectional area (22) are arranged in an alternating manner with the tufts (7) of the first type (7) comprising filaments having a substantially circular cross- sectional shape.

Claim 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over, Breitschmid in conjunction with Kim and Nelson et.al as applied to claim 1 , 6, and 7 above, and further in view of Thomas (US 6086373).
Regarding claim 10, Breitschmid in conjunction with Kim and Nelson et.al. teaches the limitations of claim 1, 6 and 7 above however, they do not teach wherein the tufts of the first type (16) comprising the filaments having the cross-shaped cross-sectional area (24) have a packing factor from about 40% to about 55%.

Thomas discloses, a method of cleaning teeth with toothbrush with improved cleaning and abrasion efficiency, Nelson et.al. further teaches, wherein the tufts of the first type (6, Fig.2) comprising the filaments having the cross-shaped cross-sectional area (, Fig.3A, Fig.3B; Fig.3C) have a packing factor from about 40% to about 55% corresponds various dimension of the channels and the curvature illustrate different optimization it understand that is understand that the depth of the filament is proportional to the density of the filament in within the surface area (12:30-38). . It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to strategically configure the number of the cross-shape filament of the head of claim 7 to reflect the predictable result of density of the filament in the cross section area of the filament and provide in other words, relatively low packing factor within a range from about 40% to about 55%, or from about 45% to about 49%, or about 49% may provide improved brushing effectiveness, i.e. better removal of plaque and debris from the teeth's surface and gums due to improved capillary effects ([0036]).

Regarding claim 11, Breitschmid in conjunction with Kim meet the limitations of claim 1 as stated above, Nelson et.al. and Thomas meet the limitations of claim 6, 7 and 10 as stated above, Thomas further teaches wherein the tufts of the first type (16) have the packing factor from about 45% to about 50% corresponds or 45% to about 49% correspond to the dimension with each filament can be varied to meet any desired optimization (12:30-36). It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the invention to modify the toothbrush of Breitschmid and incorporate the teaching on the arrangement of the filament, further observe the variation of the dimensions of Thomas to create a device with optimal cavities and space for toothpaste retention.


    PNG
    media_image4.png
    266
    427
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    241
    485
    media_image5.png
    Greyscale

Regarding claim 12, Breitschmid in conjunction with Kim, Nelson et.al. and Thomas meet the limitation of claim 8 as stated above, Thomas further teaches, wherein each channel (annotated Fig.3C above) has a concave curvature (See annotated Fig.3C above)formed by neighboring and converging projections (see annotated Fig.3C above), the concave curvature (See annotated Fig.3C above) having a radius (See annotated Fig,1B above) selected from the group consisting of a radius of from about 0.025 mm to about 0.10 mm, a radius of from about 0.03 nun to about 0.08 nun, and a radius of from about 0.04 mm to about 0.06 mm Correspond to the variation of dimensions mentioned in ( 12:30-38) to provide more channel depth for efficient cleaning experience (12:30-38). ). It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the invention to modify the toothbrush of Breitschmid and incorporate the teaching on the arrangement of the filament, further observe the variation of the dimensions of Thomas to provide a device with the desired channels depth and curvature for efficient cleaning of the tooth cavities.

Regarding claim 13, Breitschmid in conjunction with Kim, Nelson et.al. and Thomas meet the limitation of claim 8 as stated above, Thomas further teaches, wherein the cross-sectional area (see annotated Fig.3C) of each filament (see annotated fig.3C) of the tuft of the first type (6, Fig.2 of Breitschmid ) has an outer diameter (See annotated Fig.3C) selected from the group consisting of a diameter of from about 0.15 mm to about 0.40 nun, a diameter of from about 0.19 mm to about 0.38 mm, a diameter of from about 0.22 utu to about 0.35 mm, and a diameter of from about 0.24 mm to about 0.3 1 mm. corresponds to the specification disclosed in (12:30:38) to provide  desired channels depth and curvature for efficient cleaning of the tooth cavities. It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the invention toothbrush of Breitschmid and incorporate the teaching on the arrangement of the filament, further observe the variation of the dimensions of Thomas to provide a device with the desired channels depth and curvature for efficient cleaning of the tooth cavities. 

Regarding claim 14, Breitschmid in conjunction with Kim, Nelson et.al. and Thomas meet the limitation of claim 8 as stated above, Thomas further teaches wherein the cross-sectional area (see annotated Fig.3C) of each filament (see annotated Fig.3C) of the tuft of the first type (6) has an outer diameter (see annotated Fig.3C), and each channel (see annotated Fig.3C) of the filaments (see annotated Fig.3C) of the tuft of the first type (6, Fig. 2 of) has a concave curvature (see annotated Fig.3C) with a radius formed by neighboring and converging projections (see annotated Fig.3C), and a ratio of the outer diameter (see annotated Fig.3C) to the radius (see annotated Fig.3C) of the concave curvature (see annotated Fig.3C) of the channel (see annotated Fig.3C) is selected from a group consisting of a ratio of from about 2.5 to about 12, and a ratio from about 2.7 to about 9 corresponds to various possible dimensions disclosed in (12:30-38) to provide appropriate  density of filament relative to the overall cross-sectional area for tooth cleaning efficiency ). It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the invention to modify the toothbrush of Breitschmid and incorporate the teaching on the arrangement of the filament, further implement the appropriate dimension from Thomas teaching to obtain a device an optimal density of filament relative to the cross sectional area for tooth cleaning efficiency.

Regarding claim 15, Breitschmid in conjunction with Kim, Nelson et.al. and Thomas meet the limitation of claim 12 as stated above, Thomas Further teaches, wherein each projection (see annotated Fig.3C) of the cross-sectional area (see annotated Fig.3C) of the filaments (see annotated Fig.3C) of the tuft of the first type (6, Fig.2) is end-rounded thereby forming a curvature having a diameter (see annotated Fig.3C) selected from the group consisting of a diameter from about 0.01 mm to about 0.04 mm, and a diameter of from about 0.018 mm to about 0.026 mm include in the dimension represented in (annotated in Fig.1B) to provide long lasting curvature of the cleaning element. It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the invention to modify the toothbrush of Breitschmid and incorporate the teaching on the arrangement of the filament, further implement the appropriate dimension of the curvature (12:20-30) from Thomas teaching to obtain a device with long lasting filament relative for cleaning efficiency (12:15-20).

Regarding claim 16, Breitschmid in conjunction with Kim, Nelson et.al. and Thomas meet the limitation of claim 8 as stated above, Thomas further teaches wherein a ratio of the diameter (see annotated Fig.3C) of the curvature of the projection (see annotated Fig.3C) to the radius (see annotated Fig.3C) of the curvature (see annotated Fig.3C) of the channel (see annotated Fig.3C) is selected from the group consisting of a ratio of from about 0.2 to about 1.5, a ratio of from about 0.3 to about 1.0, and a ratio of from about 0.5 to about 0.7. Corresponds to different variation of these dimension mentioned in (12:30-38) and also represented in (annotated Fig.1B). It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the invention to modify the toothbrush of Breitschmid and incorporate the teaching on the arrangement of the filament, and curvature, to provide a device with bristle capable of entrapping appreciable quantities of abrasive particle during cleaning (12:10-120).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Breitschmid in conjunction with Kim  as applied to claim 1 above, and further in view of Nelson et.al..
Regarding claim 17, Breitschmid in conjunction with Kim meet the limitations of claim 1 as stated above, further Breitschmid in conjunction with Nelson et.al. teach wherein each filament (6, Fig.2) of the tuft of the first type (6, Fig.2 above) comprises along its longitudinal axis a substantially cylindrical portion corresponds to the filament portion with circular cross section ([0035]) and a tapered portion, wherein the tapered ([0016], Nelson et.al) portion tapers towards a free end of the filament. It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to incorporate teaching of Nelson et.al. in to the substantially cylindrical filament of Breitschmid, configured to obtain the thinner portion of the tapered filament towards the free end, to obtain an effective cleaning element to beneficially impart the highly desirable attribute of greater surface roughness resulting from the mechanically tapering process which equated with enhanced tooth surface cleaning performance ([0016]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breitschmid in conjunction with Kim as applied to claim 1 above, and further in view of Yao (US20180311023 A1).

Regarding claim 19, Breitschmid in conjunction with Kim as applied to claim 1 above as stated above, however they don’t teach the wherein the head (14) is structured and configured to be repeatedly attached to and detached from the handle (12).

Yao discloses, an omnidirectional scientific toothbrush with a brush handle and a brush head having a u-shape, Yao further teaches wherein the head (3, Fig.1 Yao below) is structured and configured to be repeatedly attached to and detached from the handle (2, Fig.1 Yao below). It would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the toothbrush of Breitschmid in conjunction of provide detachable ability of the head from the handle taught by Yao to  facilitate resource sharing and more environment friendly and cost effective toothbrush([0066]).

    PNG
    media_image6.png
    584
    356
    media_image6.png
    Greyscale




Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOU OUEDRAOGO whose telephone number is (571)272-6084.  The examiner can normally be reached on 07:30 AM - 05:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.O. /Examiner, Art Unit 4185                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723